Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 11, 2019. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

This application is in condition for allowance except for the following formal matters: 
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
it is longer than 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-4 are objected to because of the following informalities:
In claim 1, “wherein each of the duplex baluns” lacks proper antecedent basis and should read “wherein each of the vertically-placed duplex baluns”
In claim 2, “the duplex balun placed in the direction of +45°” lacks proper antecedent basis and should read “a duplex balun placed in the direction of +45°”
In claim 2, “the duplex balun placed in the direction of -45°” lacks proper antecedent basis and should read “a duplex balun placed in the direction of -45°”
In claim 3, “wherein the low pass filter” lacks proper antecedent basis and should read “wherein the low-pass filter”
In claim 3, “wherein the high pass filter” lacks proper antecedent basis and should read “wherein the high-pass filter”
In claim 4, “wherein at least one open-circuited stub” lacks proper antecedent basis and should read “wherein the at least one open-circuited stub”
In claim 4, “wherein at least one short-circuited stub” lacks proper antecedent basis and should read “wherein the at least one short-circuited stub”
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The closest prior art is Daojian et al. (US PGPUB 2018/0191083 A1), hereinafter known as Daojian.
Regarding claim 1, Daojian teaches (Figs. 4 and 7) A dual-polarized duplex antenna comprising: a top-layer dielectric substrate (201); a metal reflective ground plate (202) below the top-layer dielectric substrate (201); vertically-placed duplex baluns (203) for duplexing operation between the top-layer dielectric substrate (201) and the metal reflective ground plate (202), wherein each of the duplex baluns (203) comprises a vertical dielectric substrate (203), a balun feedline (401) printed on a front side of the vertical dielectric substrate (203), wherein the balun feedline (401) comprises a filter (402) and a microstrip feeding structure (401), four dipole arms (201) horizontally printed on an upper surface of the top-layer dielectric substrate (201), wherein two dipole arms (201) of the four dipole arms (201) are placed at +45°, wherein the other two dipole arms (201) of the four dipole arms (201) are placed at -45°, and wherein the four dipole arms (201) are in symmetry with respect to a center of the top-layer dielectric substrate (201) but does not specifically teach a ground plane with an etched slot line printed on a reverse side of the vertical dielectric substrate wherein a low-pass filter and a high-pass filter are located on two sides of the slot line, and wherein the low-pass filter and the high-pass filter are connected together via the microstrip feeding structure. 

    PNG
    media_image1.png
    416
    399
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    444
    472
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the indication of the allowability of claims 1-8 is:
Regarding claims 1-8, the prior art does not teach or fairly suggest in combination with other claimed limitations “a ground plane with an etched slot line printed on a reverse side of the vertical dielectric substrate wherein a low-pass filter and a high-pass filter are located on two sides of the slot line, and wherein the low-pass filter and the high-pass filter are connected together via the microstrip feeding structure.”
These limitations are found in claims 1-8, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845            

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845